UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q (Mark One) |X| QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2009 OR |_| TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 000-52971 STALAR 1, INC. (Exact name of registrant as specified in its charter) Delaware 26-1402640 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 317 Madison Ave., Suite 1520, New York, NY 10017 (Address of principal executive offices) (Zip Code) (212) 953-1544 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes |X| No |_| Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): |_| Large Accelerated Filer |_| Accelerated Filer |_| Non-accelerated Filer |X| Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes |X| No |_| At June 30, 2009, 2,035,000 shares of the Registrant's Common Stock and no shares of the Registrant's Preferred Stock were issued and outstanding. 1 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS STALAR 1, INC. (A Development Stage Company) INDEX TO FINANCIAL STATEMENTS Page No. FINANCIAL STATEMENTS (Unaudited) Balance Sheets June 30, 2009 and September 30, 2008 (Audited) 3 Statements of Operations For the nine months ended June 30, 2009 For the period November 13, 2007, (inception) to June 30, 2008 For the period November 13, 2007, (inception) to June 30, 2009 For the three months ended June 30, 2009 and 2008 4 4 4 5 Statements of Cash Flows 6 For the nine months ended June 30, 2009 For the period November 13, 2007, (inception) to June 30, 2008 For the period November 13, 2007, (inception) to June 30, 2009 6 6 6 Statement of Changes in Stockholders’ Deficit 7 For the period November 13, 2007, (inception) to June 30, 2009 7 Notes to Financial Statements 8-9 2 STALAR 1, INC. (A Development Stage Company) BALANCE SHEETS June 30, September 30, 2009 2008 (Unaudited) (Audited) ASSETS Current assets Cash $ 50 $ 1,308 LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable and accrued expenses $ 2,250 $ 2,162 Loan payable - Officer 31,118 22,375 33,368 24,537 Stockholders' deficit Preferred stock - $0.0001 par value; 25,000,000 shares authorized; none issued or outstanding - - Common stock - $0.0001 par value; 75,000,000 shares authorized; 2,035,000 and 2,025,000 issued and outstanding 204 203 Additional paid-in capital 1,396 997 Deficit accumulated during the development stage (34,918 ) (24,429 ) Total Stockholders' deficit (33,318 ) (23,229 ) $ 50 $ 1,308 The accompanying notes are an integral part of these unaudited financial statements. 3 STALAR 1, INC. (A Development Stage Company) STATEMENTS OF OPERATIONS (Unaudited) Nine Months November13, 2007 November13, 2007 Ended (Inception) to (Inception) to June 30, 2009 June 30, 2008 June 30, 2009 Revenues $ - $ - $ - General and administrative expenses Professional fees 10,138 5,000 19,172 Organization costs - 14,868 14,868 Sundry 351 527 878 10,489 20,395 34,918 Net loss $ (10,489 ) $ (20,395 ) $ (34,918 ) Loss per common share: Basic and diluted $ (0.005 ) $ (0.010 ) $ (0.017 ) Weighted average number of common shares outstanding 2,031,630 2,019,229 2,025,924 The accompanying notes are an integral part of these unaudited financial statements. 4 STALAR 1, INC. (A Development Stage Company) STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended June 30, 2009 2008 Revenues $ - $ - General and administrative expenses Professional fees 2,522 2,500 Organization costs - 6,181 Sundry 290 220 2,812 8,901 Net loss $ (2,812 ) $ (8,901 ) Loss per common share: Basic and diluted $ (0.0014 ) $ (0.004 ) Weighted average number of common shares outstanding 2,035,000 2,025,000 The accompanying notes are an integral part of these unaudited financial statements. 5 STALAR 1, INC. (A Development Stage Company) STATEMENTS OF CASH FLOWS (Unaudited) November 13, November 13, NineMonths 2007 2007 Ended (Inception) to (Inception) to June 30, 2009 June 30, 2008 June 30, 2009 Cash flows from operating activities: Net loss $ (10,489 ) $ (20,395 ) $ (34,918 ) Adjustments to reconcile net loss to net cash used in operating activities: Common stock issued for services 400 - 400 Increases in cash flows from operating activities resulting from changes in: Accounts payable and accrued expenses 88 - 2,250 Net cash used in operating activities (10,001 ) (20,395 ) (32,268 ) Cash flows from financing activities: Proceeds from issuance of common stock - 1,200 1,200 Loans from Officer 8,743 20,450 31,118 Net cash provided by financing activities 8,743 21,650 32,318 Net increase (decrease) in cash (1,258 ) 1,255 50 Cash, beginning of period 1,308 - - Cash, end of period $ 50 $ 1,255 $ 50 Supplemental cash flow information: Non-cash financing activities: Common stock issued for services $ 400 $ - $ 400 The accompanying notes are an integral part of these unaudited financial statements. 6 STALAR 1, INC. (A Development Stage
